Citation Nr: 1615004	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-35 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claim Center in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and generalized anxiety disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from September 1999 to August 2001 and from April 2006 to April 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  As set forth above, the matter has been in the jurisdiction of the VA Restricted Access Claim Center (RACC) in St. Paul, Minnesota.  

In a February 2014 decision, the Board granted an initial 70 percent rating for PTSD and generalized anxiety disorder.  The issues of entitlement to an initial rating in excess of 70 percent for PTSD and generalized anxiety disorder, as well as the issue of entitlement to TDIU, were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

In an August 2014 written statement, the appellant indicated that he wished to withdraw his appeal with respect to these issues remanded by the Board.  Under these circumstances, such issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the appeal has been dismissed below.

In reaching its decision below, the Board has reviewed the appellant's VA paper claims folder, as well as the additional records in his Virtual VA and VBMS folders.  



FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, indicated that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a claimant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, in an August 2014 statement, the appellant's representative indicated that the appellant wished to withdraw his appeal with respect to the issue of entitlement to an initial rating in excess of 70 percent for PTSD and generalized anxiety disorder, as well as the issue of entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Here, the Board acknowledges that the appellant's representative submitted an appellate brief in connection with the issues set forth above in March 2016.  VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the March 2016 brief was filed well beyond one year after notice of the February 2011 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.  


ORDER

The appeal is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


